DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Statements
The Non-final office action, dated , was vacated because wrong set of claims 1-20 were examined. However, upon further consideration, a new ground(s) of rejection is made in view of US 10,992,360. Applicant response time period is restarted. 
Claim Objections
Claims 38-57 are objected to because of the following informalities:
Renumber claims 38-57 to claims 21-40 since there were no claims 21-37 appeared in the original filed claims, dated 4/13/2021. 
The renumbered claim numbers are used for the following rejections below.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-24, 35 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 8-10, 4 and 4 of U.S. Patent No. 10,992,360.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 8 of U.S. Patent No. 10,992,360 and instant application recites the limitations—
Instant Application
U.S. Patent No. 10,992,360
Claim 21
An apparatus, comprising: 
a processor configured to cause a user equipment device (UE) to:
Claim 8 
An apparatus, comprising: 
a processor configured to cause a user equipment device (UE) to:
establish a connection with a base station;
establish a connection with a base station;
receive, from the base station, control information for reporting channel state information,
receive, from the base station, control information for reporting channel state information,
wherein the control information specifies: 
a technique for channel state information reporting, wherein the technique includes not including certain coefficients in reporting;
determine a plurality of coefficients for the reporting according to the technique; and
wherein the control information specifies: 
at least one technique for reducing overhead associated with reporting channel state information;

wherein the at least one technique for reducing overhead associated with reporting channel state information includes a reduction of coefficients in a frequency domain (claim 8); 
a plurality of layers including 3 or more layers; a plurality of L beams; and a plurality of N subbands;
a plurality of layers including 3 or more layers; a plurality of L beams; and a plurality of N subbands;
transmit, to the base station, a first channel state information report according to the control information, 
and transmit, to the base station, a first channel state information report according to the control information, 
wherein the first channel state information report omits at least one coefficient of the plurality of coefficients.
wherein the first channel state information report omits at least one coefficient.


Claim 4 of U.S. Patent No. 10,992,360 and instant application recites the limitations—
Instant Application
U.S. Patent No. 10,992,360
Claim 35 (An apparatus claim)
An apparatus, comprising: 

Claim 4 (A method claim)
A method for managing a base station, the method comprising:
at the base station:
establish a connection with a user equipment device (UE);
establishing a connection with a user equipment device (UE);
transmit, to the UE, control information for reporting channel state information, 
transmitting, to the UE, control information for reporting channel state information,
wherein the control information specifies: 
a technique for channel state information reporting, wherein the technique includes not including certain coefficients in reporting;
determine a plurality of coefficients for the reporting according to the technique; and
wherein the control information specifies: 
at least one technique for reducing overhead associated with reporting channel state information; 

wherein the at least one technique for reducing overhead associated with reporting channel state information includes a reduction of coefficients in a frequency domain (claim 4); 
a plurality of layers including 3 or more layers; a plurality of L beams; and a plurality of N subbands;
a plurality of layers including 3 or more layers; a plurality of L beams; and a plurality of N subbands;
receiving, from the UE, a first channel state information report according to the control information,
receiving, from the UE, a first channel state information report according to the control information,
wherein the first channel state information report omits at least one coefficient of the plurality of coefficients.
wherein the first channel state information report omits at least one coefficient of a plurality of coefficients.

interpreting the first channel state information report according to the at least one technique for reducing overhead associated with reporting channel state information.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Allowable Subject Matter
Claims 28-34 are allowed.
Claims 25-27 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633